Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
The request for entrance into the After-Final Consideration Program 2.0 and amendment filed on December 1, 2021 is acknowledged and entered for further search and/or consideration.  Claims 1 and 8 were amended and claims 1-17 are pending in the instant application.  A telephone call was placed on December 21, 2021 to discuss possible Examiner’s Amendment to claim 6 and filing of a terminal disclaimer to make the claims in condition for allowance. On December 22, 2021, the attorney agreed to amendment of claim 6 and filing of a terminal disclaimer.  
Claims 1-17 are allowed.  

Election/Restrictions
The species election requirement as set forth in the Office action mailed on December 28, 2020 is hereby withdrawn. 
Examiner’s Comments
The rejection of Claims 1-4, 6-7, and 13-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morariu (US 20100272790 A1, cited in Applicant’s IDS) in view of Lintner (FR268365, referred to as Lintner ‘365, cited in Applicant’s IDS), Wu (CN1810828, referred to herein as “WU”, cited in Applicant’s IDS) and Lintner (US20040132667 A1, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims filed December 1, 2021 and Applicant’s arguments.

The rejection of claims 1-7 and 13-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morariu (US 20100272790 A1, cited in Applicant’s IDS) in view of Lintner (FR268365, referred to as Lintner ‘365, cited in Applicant’s IDS), Wu (CN1810828, referred to herein as “WU”, cited in Applicant’s IDS) and Lintner (US20040132667 A1, cited in Applicant’s IDS) as applied to claims 1-4, 6-7 and 13-17 in Osborne (US8871717 B2) is withdrawn in view of amendment of the claims filed December 1, 2021 and Applicant’s arguments.

The rejection of claims 1-4 and 6-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morariu (US 20100272790 A1, cited in Applicant’s IDS) in view of Lintner (FR268365, referred to as Lintner ‘365, cited in Applicant’s IDS), Wu (CN1810828, referred to herein as “WU”, cited in Applicant’s IDS) and Lintner (US20040132667 A1, cited in Applicant’s IDS) as applied to Claims 1-4, 6-7 and 13-17 above,  in further view of Farwick (US20100311668 A1, cited in Applicant’s IDS) and Batzer (US20050008665 A1, cited in Applicant’s IDS) is withdrawn in view of amendment of the claims filed December 1, 2021 and Applicant’s arguments.

The rejection of claims 1-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10543195 in view of Osborne (US8871717 B2) is withdrawn in view of filing and approval of a terminal disclaimer 12/23/2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Lynn Gottfried on December 23, 2021.
The application has been amended as follows: 

(Currently Amended) The method of claim 1, wherein the composition stimulates the formation of collagen III by at least 

Claims 1-5 and 7-17 remain as filed in the amendment submitted on December 1, 2021. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art made of record is over Morariu (US 20100272790 A1, cited in Applicant’s IDS).  Morariu teaches a method of treating damaged skin comprising administering a topical composition comprising the peptide carnosine (see claim 1 and 5). Carnosine is degraded by histidine and carnosinase to form histamine and β-alanine.  The β-alanine produced by the degradation of carnosine stimulates the biosynthesis of nucleic acids and of collagen. This increased collagen synthesis is an important aspect given that it provides additional benefit to the skin and reduces the effects of aging. Researchers have hypothesized that the effectiveness of carnosine stems from its ability to react with carbonyl groups on glycated or oxidized proteins (i.e., carnosinylation); this reaction inhibits the glycoxidised proteins from cross-linking with normal macromolecules and causing the signs of aging (see paragraph 0031). Morariu teaches that “Carnosine has been shown to possess strong and specific antioxidant properties. It is a potent anti-glycation agent and has unique anti-aging properties. It also promotes wound healing, protects against radiation damage, is potentially a modulator of enzymatic activities, and has been shown to be a chelator of heavy metals.  Wu (CN1810828, referred to herein as “WU”, cited in Applicant’s IDS) teaches a composition comprising a fatty acid carnosine complex (see claim 1).  Lintner (US20040132667 A1, cited in Applicant’s IDS) teaches a skin care topical composition for treatment of the skin (see claims 1 and 32).  Lintner teaches including additional agents such as a peptide or an antioxidant (see claim 10) and a pharmaceutically acceptable carrier (see claim 11).  In paragraph 0095, Lintner suggests inclusion of the dipeptide carnosine, and in particular the acylated carnosine, N-Palmitoyl Carnosine (see paragraph 0095, line 6).  Applicants have shown unexpected results regarding conjugation of carnosine to octanoyl in combination with N-palmitoyl-HK for stimulating collagen and hyaluronic acid in the skin.  In particular, Applicants have shown a significant increase in collagen III synthesis and hyaluronic acid with conjugation of carnosine to octanoyl and a greater increase in collagen III as compared to collagen I.  


Conclusion
Claims 1-17 are allowed.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654